Citation Nr: 1814610	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-40 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February1971 and from October 1978 to November 1979.  He was awarded the Vietnam Cross of Gallantry/Palm, among others, for his service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, as of January 8, 2013, the Veteran's diabetes mellitus, type II required insulin, restricted diet, and regulation of activities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, as of January 8, 2013, the criteria for a 40 percent rating, but no higher, for diabetes mellitus type II are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Therefore, the Board finds that all necessary development has been completed.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus, type II is rated under the diagnostic criteria for diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The Veteran's diabetic mellitus, type II has been service-connected since January 2007 and was initially rated 20 percent disabling.  In January 2013, the Veteran filed a claim for an increased rating, which was denied in February 2013.  The Veteran appealed the decision. The Veteran asserts that the disability rating should have been increased to 40 percent, effective January 8, 2013, because as of that date, he began insulin injections, along with regulated activities, restricted diet, and oral hypoglycemic agents.  For the reasons explained below, the Board agrees. 

First, there is no doubt that the Veteran is prescribed daily insulin injections.  See e.g. January 2013 VA examination report.  Thus, the requested increase to a 40 percent disability rating turns on whether the Veteran must regulate his activities as part of his treatment for his diabetes mellitus, type II.  The Board finds that the evidence is at least in equipoise on this point.  

"Regulation of activities" is defined as the situation where the claimant has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

As noted above, the Veteran underwent a VA examination in January 2013 regarding the severity of his diabetes mellitus, type II.  In pertinent part, the January 2013 VA examiner found that the Veteran did not require regulation of activities. 

VA treatment records, however, include a May 2014 letter to the medical chart authored by the Veteran's VA treating physician, Dr. C.L., discussing the severity of the Veteran's diabetes mellitus, type II since 2011.  In pertinent part, Dr. C.L. noted that the Veteran "is unable to participate in strenuous activities" due, in part, to diabetes mellitus, type II.  

The Board resolves doubt and finds that the May 2014 VA treating physician's statement qualifies as medical evidence that the Veteran has been advised to avoid strenuous activities.  Moreover, the Board finds that the Veteran has been advised to avoid strenuous activities for the entire period on appeal as Dr. C.L. indicated that the Veteran's disability worsened when insulin was required.  See May 2014 letter from Dr. C.L.  As such, the Board finds that the Veteran is entitled to a 40 percent disability rating for diabetes mellitus, type II is warranted as of January 8, 2013. 

The Board has considered whether a higher rating is warranted under Diagnostic Code 7913 but finds that such is not warranted.  In this regard, the Veteran does not allege, and the clinical evidence does not indicate, that he was hospitalized for ketoacidosis or hypoglycemic reactions or twice a month visits to a diabetic care provider.  Further, there is no evidence of progressive loss of weight or strength.  Therefore, a higher rating is not warranted under Diagnostic Code 7913. 

With regard to complications of diabetes mellitus, the Board acknowledges the Veteran's wife's statement of record indicating that the Veteran complained to her of numbness in the hands and feet.  See February 2013 statement.  However, when specifically asked about such complications during the hearing before the Board, the Veteran denied having any numbness that was out of the ordinary.  See Board Hearing Transcript p. 15.  He reported that on occasion he experienced such feeling if he sat in an awkward position for a while and then tried to get up.  He also reported that he has sometimes pinched his fingers while doing yard work; however, he explained that he knew why it happened, knew what he did.  He did not indicate that any loss of feeling in the fingers caused him to pinch them.  

The Board also notes the Veteran's late wife's report that the Veteran's legs were dark and swollen.  See February 2013 statement.  The Veteran also testified during the Board hearing that he used some of his late wife's lotion on his feet and that his feet became dark after such use.  However, he also noted that the color change was getting back to normal after he tried a different cream.  He attributed the initial color change to the lotion that he used.  When asked why he thought to put the lotion on his feet in the first place, he indicated that he only did so because it was oily and smelled good, "why not?".   Board Hearing Transcript p. 13.  He did not indicate that he had any underlying skin problem.  

Significantly, neither the January 2013 VA examination report, nor the VA treatment records indicate that the Veteran has any neuropathy or skin problems associated with his diabetes mellitus, type II.  

Further, the Board acknowledges that the Veteran has hypertension however the same has not been associated with his diabetes mellitus, type II. See e.g. January 2013 VA examination report.  

No additional complications were raised by the Veteran or in the treatment records or January 2013 VA examination report.

For all of these reasons, the Board resolves all reasonable doubt in the Veteran's favor and finds that a 40 percent rating, but no higher, for diabetes mellitus, type II is warranted as of January 8, 2013, the date of the earliest clinical evidence noting restricted diet, regulation of activities, and insulin injections as part of the Veteran's diabetic treatment.  See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

In reaching these conclusions, the Board has carefully considered the Veteran's and his late wife's assertions regarding the severity of the Veteran's diabetes mellitus and notes that they are competent to describe symptoms that come to them through their observations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the severity of pertinent symptoms of the Veteran's diabetes mellitus.  As such, while the Board accepts the lay statements with regard to the matters the Veteran and his late wife were competent to address, the Board relies upon the competent medical evidence with regard to the evaluation of the Veteran's service-connected diabetes mellitus, type II. 

The Board has also considered also whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected diabetes mellitus, type II; however, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  Therefore, additional staged rating for such disability is not warranted.

In summary, a 40 percent rating, but no higher, for diabetes mellitus, type II is warranted, effective January 8, 2013.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  


ORDER

As of January 8, 2013, a 40 percent rating, but no higher, for diabetes mellitus, type II is granted subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


